Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yasusato et al. JP 2005-157022.
Yasusato et al. JP 2005-157022 (machine translation attached) describes with respect to figure 11 mask with a combination of printable feature (1)  and auxiliary features (3) which are not printed.  The use of the mask is disclosed

    PNG
    media_image1.png
    207
    230
    media_image1.png
    Greyscale
 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cheng et al. CN 103513508. 
Cheng et al. CN 103513508 (machine translation attached) teaches in figures 4 and 5, a mask pattern with an entirely transparent opening (304), and openings with reduced transmission due to light blocking dots, which are too small to be printed but result in a grey scale area [0039-0041]. 
. 
    PNG
    media_image2.png
    643
    411
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    762
    486
    media_image3.png
    Greyscale

This mask is used in laser ablative imaging with an excimer laser [0036]. 
With respect to claims 9,10,12 and 13, the use of the ArF or KrF source is not required as these claims are directed to the mask alone. 

Claims 1-6, 11,14-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inoue et al. JP 07-253651.  
Inoue et al. JP 07-253651 teaches with respect to figure 13, a mask (11) having a     (  ) and a frame region (13), which is composed is dots below the resolution limit of the exposure system.  Other figures use other shapes for the phase shifting sub-resolution features. The mask is used with an exposure source emitting at 365 nm and an NA of 0.5. The radius R is  <0.2327 microns and P is <0.45625 microns [0050-0051].  The use of the mask is disclosed.

    PNG
    media_image4.png
    424
    255
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    160
    178
    media_image5.png
    Greyscale



Claims 1-6, 11,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yang 20130302724.
Yang 20130302724 describes the mask of figure 1, where printable stripe patterns (143) are formed of opaque Cr on the substrate and non-printable assist pattern (20) is an opening in one of those patterns.  The assist features are 13 to 32 nm wide [0019]. The use of exposure sources such as KrF (248 nm) and 193 nm (ArF) is disclosed [0020]. Figure 3 is similar, but the assist pattern is a series of circular openings [0024]. 

    PNG
    media_image6.png
    378
    415
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    376
    430
    media_image7.png
    Greyscale


Claims 1-6,8,11,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kawaguchi et al. JP 2008046624. 
Kawaguchi et al. JP 2008046624 (machine translation attached) illustrates masks in figures 1 and 2, including fully transmissive opening which is accurately printed out and opening which have transmission reducing features which are not printed out within them. The patterns in the openings which are not printed out can be lines or other shapes. 

    PNG
    media_image8.png
    254
    527
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    306
    252
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    341
    263
    media_image10.png
    Greyscale

The shape of the patterns does not matter s as long as the features have dimensional which are equal to or below the resolution limit [0050-0054]

9.	Claims 1-6, 8, 11,14-16 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Pierrat et al. 6539521. 
Pierrat et al. 6539521 teaches with respect to figure 6, a mask with light blocking rectangles/polygons with different pitches and widths and their resulting exposure threshold.  The patterns on the left (692a) are unprintable and the right most are printable (15/25-53).  The use of the mask is disclosed. 

    PNG
    media_image11.png
    563
    484
    media_image11.png
    Greyscale

Claims 1-6,8,11,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takeshita 5725972.
Takeshita 5725972 teaches with respect to figures 16A and 16B, which includes an opaque region (33i) and a transition region including dots of varying size with a uniform separation of 2 microns (10/54-11/12). The patterns results in a gradually thinning (tapered) resist profile (2/65-67).



    PNG
    media_image12.png
    269
    469
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    150
    447
    media_image13.png
    Greyscale


Claims 1-6,8,11,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tsutsui JP 62-221111. 
See figures 2 and  3 and associated text  
    PNG
    media_image14.png
    252
    276
    media_image14.png
    Greyscale
 

Claims 1-7,11,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al. 20190141810. 
Chen et al. 20190148110 describes a mask having a main pattern (610) and unprintable dummy features (615), which are spaced form the pattern (610) by a distance (D1) of 500-5000 nm (0.5 to 5 microns) [0057]. The use of masks with various exposure sources including KrF (sic, 248 nm) and ArF lasers (193 nm) is disclosed [0029]. 


    PNG
    media_image15.png
    273
    427
    media_image15.png
    Greyscale

 
Claims 1-7,14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yao et al. 20050095513.
Yao et al. 20050095513 teaches that local flare is known to occur within the range of up to 50 microns form the pattern [0005], but 20 microns being .  A mask with a main pattern which is transferred during the exposure together with a plurality or sub-patterns which may or may not be transferred to the photosensitive layer is disclosed [0009]. The spacing between the  printing feature and the sub-patterns (80 nm, sub-resolution) is different on the different sides of the printed pattern in figure 8A. There is a transmissive area separating them on the right side        [0054- 

    PNG
    media_image16.png
    267
    479
    media_image16.png
    Greyscale

Claims 1-7,14-16 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kim 20100009273
Kim 20100009273 teaches with respect to figures 2A and 2B a printable pattern (A), spaced from sub-resolution features (B) by a distance H. 

    PNG
    media_image17.png
    501
    434
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    216
    448
    media_image18.png
    Greyscale



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20100009273, in view of Kawaguchi et al. JP 2008046624,  Yang 20130302724 and Inoue et al. JP 07-253651. 
It would have been obvious to one skilled in the art to modify the masks taught by Kim 20100009273 and their conventional use in lithographic exposure processes by replacing the square sub-resolution features with round/dot features based upon the teachings of equivalence of various shapes for the sub-resolution features in  Kawaguchi et al. JP 2008046624,  Yang 20130302724 and Inoue et al. JP 07-253651.  Further it would have been obvious to form these features with dimensions of 13 to 32 nm as taught at  [0019] of Yang et al, which would be useful with exposure sources such as KrF (248 nm) and 193 nm (ArF) based upon the teachings at [0020].  As long as the size of the features is less than that resolvable by the exposure process, the size and shape of the sub-resolution features as well as the distance between them as a matter of design choice by one skilled in the art to achieve a certain reduction in transmittance.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20100009273, in view of Kawaguchi et al. JP 2008046624,  Yang 20130302724 and Inoue et al. JP 07-253651, further in view of KR 100416613 and Chang et al. 20050009341.
KR 100416613 (machine translation attached) illustrates in figure 1b, the generation of flare is a projection optical system by defects on the lens surface which results in scattering (flare) in the optical system and on-chip variation in the photoresist patterns (page 2). 

    PNG
    media_image19.png
    238
    226
    media_image19.png
    Greyscale

Chang et al. 20050009341 teaches with respect to figure 2B, a spacing Z of transparent area (206) between the isolated printable feature (204) and the surrounding opaque region.  This distance can be 0.1 microns to 10 cm [0028] and is described as reducing the CD bias. 



    PNG
    media_image20.png
    395
    515
    media_image20.png
    Greyscale


In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the masks and processes of using them rendered obvious by the combination of  Kim 20100009273, in view of Kawaguchi et al. JP 2008046624,  Yang 20130302724 and Inoue et al. JP 07-253651 by using the masks in a conventional projection exposure process using an apparatus such as that of KR 100416613, noting the discussion of NA of the exposure system of in Inoue et al. JP 07-253651, which characterizes a lens containing projection exposure system and to provide the light reducing sub-resolution dummy patterns a minimum distance of 10 microns to 10 cm from an isolated feature to reduce the CD bias as taught in Chang et al. 20050009341.   Given the illustration of scattered light (flare) in KR 100416613, it is clear the reduction of light passing through the mask in areas some distance from the image pattern and entering the projection system at would reduce flare. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan KR 20060039638 teaches sub-resolution dummy patterns formed in the scribe region of the mask pattern. 
	Hwang et al. 20050009344 teaches with respect to the figures 5 and 6, the dummy patterns (30,40) surrounding printable patterns (12,18). 

    PNG
    media_image21.png
    240
    222
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    283
    197
    media_image22.png
    Greyscale


Kim 20090142675 teaches with respect to figure 3, the spacing of the test pattern and the dummy pattern by distances of 0.8 to 1.5 microns [0020-0024]. 

    PNG
    media_image23.png
    447
    511
    media_image23.png
    Greyscale

Ogata et al. WO 2005/008754 (machine translation attached) teaches with respect to figure 2, a mask with different spacing between the aperture patterns (38A, 38B, 38C) and line  patterns (39A,39B,39C) to accurately determine the effects of flare on the line patterns widths at different distances.. The opening patterns is several microns to 100 microns, the width of the lines are 100 nm to several microns and the spacing between them is 1 microns to tens of microns [0010-0016]. The use of ArF and KrF laser is disclosed [0008]. 

    PNG
    media_image24.png
    582
    416
    media_image24.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 3, 2022